                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

 LARRY HOLLAND, as Special Administrator               )
 for the Estate of FLOYD HOLLAND, deceased,            )
                                                       )
                        Plaintiff,                     )
                                                       )
 v.                                                    )       Case No.: 19-CV-663-CVE-JFJ
                                                       )
 TURN KEY HEALTH CLINICS, LLC, et al.,                 )
                                                       )
                                Defendants.            )

                              MOTION TO DISMISS
                   BY DEFENDANT TURN KEY HEALTH CLINICS, LLC

       COMES NOW Defendant Turn Key Health Clinics, LLC (hereinafter “Defendant” or “Turn

Key"), by and through the undersigned counsel, and moves this Court to dismiss this action against

said Defendant pursuant to the Rule 12(b)(6) of the Federal Rules of Civil Procedure. In support of

this motion, Defendant respectfully submits the following Brief.

                                     STATEMENT OF THE CASE

        1.   On November 26, 2019, Plaintiff filed his First Amended Petition in Creek County

 District Court Case No. CJ-2018-35, alleging claims under 42 U.S.C. § 1983 against Defendant

 Turn Key and sixty (60) additional defendants. (See Doc. 2-54).

        2. Plaintiff claims that Defendant Turn Key is liable under § 1983 based on Turn Key’s

 alleged deliberate indifference to the medical needs of Decedent Floyd Holland (hereinafter

 “Holland”), while he was an inmate at Creek County jail. (Doc. 2-54, p. 2). Plaintiff further alleges

 that Turn Key deprived Holland of his constitutional rights by providing inadequate supervision,

 staffing, and training of its employees. (Doc. 2-54, p. 16, ¶ 71). Plaintiff also alleges that Turn Key

 promulgated, enforced, and maintained policies and practices that served as the moving force behind

 the constitutional deprivations allegedly suffered by Holland. See Id.

        3. In his First Amended Petition, Plaintiff makes no claims against Defendant Turn Key

 under Oklahoma State law, as those claims had previously been dismissed by Creek County District
Court on the basis of immunity from tort liability under the Oklahoma Governmental Tort Claims

Act (OGTCA), 51 O.S. § 151, et seq. (See Doc 2-21 and Doc. 2-53). Contrary to Plaintiff’s assertion

in his First Amended Petition, Creek County District Court has held on two (2) different occasions

that “Turn Key is an ‘employee’ under the GTCA, and, therefore, is immune from tort liability.”

(Doc. 2-21, ¶ II(E); see also Doc. 2-54 (“Turn Key is entitled to immunity from tort liability under

the Oklahoma Government (sic) Tort Claims Act (OGTCA) as Turn Key is considered an

‘employee’ for the purposes of the OGTCA)). This decision is supported by the growing precedent

in the Northern District. See e.g,. Prince v. Turn Key Health Clinics, LLC, 2019 WL 238153, *20

(N.D. Okla. Jan 16, 2019); Birdwell v. Glanz, 2019 WL 1130484, *10 (N.D. Okla. Mar. 12, 2019);

Burke v. Regalado, 2019 WL 1371144, *3 (N.D. Okla. Mar. 26, 2019); and Crocker v. Regalado,

2019 WL 2146595, *4 (N.D. Okla. May 16, 2019).

       4. On December 6, 2019, Defendant Turn Key removed this cause to the United States

District Court for the Northern District of Oklahoma, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

(See Doc. 2).
                              ARGUMENTS AND AUTHORITIES

PROPOSITION I: PLAINTIFF HAS FAILED TO STATE A CLAIM UPON WHICH
RELIEF CAN BE GRANTED UNDER FEDERAL LAW.

       Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain "a short

and plain statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.

8(a)(2). If a plaintiff fails to state a claim upon which relief may be granted, the claim should be

dismissed as a matter of law. Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, "a complaint

must contain enough allegations of fact to state a claim to relief that is plausible on its face." Bell

Atlantic v. Twombly, 550 U.S. 544, 570 (2007). For a complaint to have facial plausibility, the

plaintiff must plead “factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 554 U.S. 662 (2009). “[T]he mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded

                                                  2
claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support of these claims.” Ridge at Red Hawk, L.L.C. v.

Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

       A motion to dismiss is properly granted when a complaint provides “no more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at

555. The factual allegations within the complaint “must be enough to raise a right to relief above the

speculative level.” Id. A plaintiff’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110

(10th Cir. 1991).

A. Plaintiff has failed to allege sufficient facts to show that Defendant Turn Key is liable
   under § 1983.

   1. Turn Key’s actions and/or omissions do not rise to the level of deliberate indifference.

   a. Plaintiff has not met the objective component of the deliberate indifference claim.

       In order to state a viable claim under § 1983, Plaintiff must allege misconduct that is “so

egregious as to subject the aggrieved individual to a deprivation of constitutional dimensions.” Wise

v. Bravo, 666 F.2d 1328, 1333 (10th Cir.1981). Not “every claim by a prisoner that he has not received

adequate medical treatment” amounts to a constitutional violation. Estelle v. Gamble, 429 U.S. 97,

105 (1976). “In order to state a cognizable claim, a prisoner must allege acts or omissions sufficiently

harmful to evidence deliberate indifference to serious medical needs.” Id. at 106 (emphasis added).

“[D]eliberate indifference to serious medical needs of prisoners constitutes the ‘unnecessary and

wanton infliction of pain.’” Id. at 104. Neither malpractice nor a disagreement about medical judgment

constitutes deliberate indifference. Green v. Branson, 108 F.6d 1296, 1304 (10th Cir. 1997).

       The Supreme Court has held that deliberate indifference consists of an objective and a

subjective component. Farmer v. Brenan, 511 U.S. 825, 837 (1994); Wilson v. Seiter, 501 U.S. 294,


                                                   3
298-99 (1991). “The objective component requires showing the alleged injury is ‘sufficiently serious.’”

Self v. Crum, 439 F.3d 1227, 1230 (10th Cir. 2006). “The subjective component requires showing the

prison official ‘knew [the inmate] faced a substantial risk of harm and disregarded that risk by failing

to take reasonable measures to abate it.’” Martinez v. Beggs, 563 F.3d 1082, 1088-89 (10th Cir. 2009).

To establish a constitutional claim based on inadequate medical care, the prisoner “must prove both an

objective component and a subjective component” of the alleged deliberate indifference. Self, 439

F.3d at 1230-31.

        To satisfy the objective prong of the deliberate indifference test, Plaintiff must plead sufficient

facts to establish that Holland’s medical condition was “sufficiently serious to be cognizable under the

Cruel and Unusual Punishment Clause.” Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). A medical

need is considered sufficiently serious if the condition “has been diagnosed by a physician as

mandating treatment or is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Al-Turki v. Robinson, 762 F.3d 1188, 1192-93 (10th Cir. 2014). If the inmate

claims the harm was caused by a delay in treatment, he or she must show that “the delay resulted in

substantial harm,” such as a “permanent physical injury” or “an intermediate injury, such as the pain

experienced while waiting for treatment and analgetics.” Id. at 1193. However, “not every twinge of

pain suffered as a result of delay in medical care is actionable;” only when “the pain experienced during

the delay is substantial, the prisoner ‘sufficiently establishes the objective element of the deliberate

indifference test.’” Kikimura v. Osagie, 461 F.3d 1269, 1292 (10th Cir. 2006).

        Here, Plaintiff has not pled any facts sufficient to establish that Holland’s passing was in any

way related to the alleged acts or omissions by Defendant Turn Key. Based on Plaintiff’s own

allegations, Holland did not pass away in Creek County jail and was transported out of the facility on

November 30, 2017. (Doc. 2-54, p. 9, ¶ 37). Although death can constitute substantial harm, Plaintiff



                                                    4
fails to offer sufficient facts to indicate that Holland died as a result of the alleged delay in treatment

by Defendant Turn Key.

        First, Plaintiff does not provide any evidence to show when Holland died, alleging only that he

“eventually succumbed to the illness,” indicating a significant period of time elapsing between

Holland’s release from jail and his passing. (Doc. 2-54, p. 10, ¶ 37) (emphasis added). Further, Plaintiff

acknowledges that Holland did not die in Creek County jail. See Id. (“[Holland] was transported from

the facility”). Finally, Plaintiff offers insufficient facts to establish what condition and in what manner

allegedly caused Holland’s death. See Id. A conclusory and vague allegation that Holland passed away

from an unidentified “illness caused by conditions created by the Defendants” is insufficient to

establish that Holland’s death was the result of any acts or omissions by Defendant Turn Key. See Id.;

see also Hall, 935 F.2d at 1110 (“conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based”).

        Although Plaintiff claims that Holland “experienced extreme suffering and pain caused by the

delay in adequately responding to his worsening condition” [Doc. 2-54, p. 11, ¶ 45], Plaintiff’s own

allegations contradict this assertion, demonstrating that Turn Key providers promptly responded to

Holland’s medical needs. In Scott v. Harris, the U.S. Supreme Court held that if a plaintiff’s story is

“blatantly contradicted by the record, so that no reasonable jury could believe it, a court should not

adopt that version of the facts for the purposes of ruling on a motion for summary judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007). Although this is not a motion for summary judgment, the Court’s

reasoning that two contradicting allegations cannot both be taken as true is equally applicable under

these facts. Here, Plaintiff’s claims of delay in treatment are directly contradicted by the following

alleged facts.

        When Holland allegedly fell in the housing unit of Creek County jail, he was assessed by a



                                                    5
Turn Key Licensed Practical Nurse (LPN) and diagnosed with muscle sprains, accompanied with pain.

(Doc. 2-54, p. 7, ¶ 22). Turn Key LPN provided an ice pack to Holland to treat his pain and charted his

condition. (See Id.) Holland was also treated with NSAID medications, which are commonly

prescribed for pain and inflammation. (See Id. at ¶ 23). Plaintiff’s allegations further indicate that Turn

Key staff continuously treated Holland for his condition by adjusting his medications as needed (See

Id. at ¶¶ 28-30). Although Plaintiff claims that these adjustments in Holland’s medications “overdosed

[him] on NSAIDs” and “exposed him to substantial risk of serious harm” [Id. at ¶ 31], federal courts

have held that “[d]ifferences in judgment between an inmate and prison medical personnel regarding

appropriate medical diagnosis or treatment also are not enough to state a deliberate indifference claim.”

Westlake v. Lucas, 537 F.2d 857, 860, n. 5 (6th Cir. 1976); see also Ledoux v. Davies, 961 F.2d 1536

(10th Cir. 1992); see also Oxendine v. Kaplan, 241 F.3d 1272, 1277, n. 7 (10th Cir. 2001).

        Even if Holland’s pain from his alleged fall could be considered an obvious medical condition,

there is no indication that this condition resulted in or contributed to Holland’s death. Importantly,

while Plaintiff alleges that Holland’s limited mobility following his fall made him “highly susceptible

to life-threatening secondary medical complications, to include pneumonia” [Doc. 2-54, p. 7, ¶ 24],

Plaintiff fails to plead that Holland ever contracted pneumonia or any of the alleged complications, or

that he passed away from those or related conditions.

        With respect to Plaintiff’s allegation that Holland was also suffering from “increased difficulty

breathing” [Doc. 2-54, p. 9, ¶ 33], Plaintiff has failed to allege any facts to establish that Holland’s

difficulty breathing was obvious or substantial enough to rise to the level of cruel and unusual

punishment necessary to establish the objective component of the deliberate indifference test.

Likewise, Plaintiff has failed to plead sufficient facts to show that Holland’s difficulty breathing

resulted in or contributed to his death. Accordingly, Plaintiff has failed to plead sufficient facts to



                                                    6
establish that during his incarceration in Creek County jail, Holland suffered from any objectively

medical conditions that resulted in his death.

    b. Plaintiff has not met the subjective component of the deliberate indifference claim.

        Should this Court find that Holland’s medical condition was objectively serious at the time of

his incarceration, Plaintiff still must set forth sufficient facts to establish the subjective component of

the deliberate indifference test, which requires a showing that the defendant “kn[e]w of and

disregard[ed] an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837 (emphasis added).

        Tenth Circuit precedent clearly provides that negligence alone is insufficient to state a claim

under § 1983 for deliberate indifference to medical needs of a prisoner. Green, 108 F.3d at 1303. Mere

negligence does not become a constitutional claim simply because Holland was a prisoner. See

Spencer v. Abbott, 731 F. App’x 731, 744 (10th Cir. 2017). The deliberate indifference standard under

§ 1983 is higher than negligence; in order to be subject to liability under that standard, “the official

must both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837 (emphasis added).

        Deliberate indifference is “a stringent standard of fault, requiring proof that [defendant]

disregarded a known or obvious consequence of his action.” Connick v. Thompson, 563 U.S. 51, 61

(2011). In particular, the subjective component of the deliberate indifference test “requires a showing

that the defendant acted with a culpable state of mind.” Gaston v. Ploegger, 229 Fed. App’x. 702, 710

(10th Cir. 2007) (emphasis added). In that respect, “[t]he subjective component is akin to recklessness

in the criminal law, where, to act recklessly, a person must consciously disregard a substantial risk of

serious harm.” Self, 439 F.3d at 1231 (emphasis added).

        Here, Plaintiff utterly fails to establish the subjective prong of the deliberate indifference test

and offers nothing more than a string of conclusory allegations asserted globally against all Turn Key

employees, and at times against all named defendants, which is clearly insufficient to show “the

                                                    7
culpable state of mind” on the part of individual Turn Key providers. See Gaston, 229 Fed. App’x at

710. Plaintiff’s general assertions like “Turn Key Employees knew Floyd [Holland] was at risk” are

insufficient to show actual knowledge, absent any factual support. (Doc. 2-54, p. 13, ¶ 62); see also

Hall, 935 F.2d at 1110 (“conclusory allegations without supporting factual averments are insufficient

to state a claim upon which relief can be based”).

        Further, Plaintiff cannot state that Turn Key, a private corporate entity, had actual knowledge

of Holland’s alleged serious medical condition without identifying specific employees or agents of

Turn Key allegedly possessing such knowledge. See Knox v. First Sec. Bank of Utah, 206 F.2d 823,

826 (10th Cir. 1953) (holding that “a corporation can act only through its officers and agents” and that

“knowledge of the officers is generally imputed to the corporation”). The Tenth Circuit confirms that

“corporation cannot commit any acts on its own. It can act only through its authorized agents.” In re

C.W. Mining Co., 636 F.3d 1257, 1261 (10th Cir. 2011). Therefore, Plaintiff cannot establish the

subjective prong of the deliberate indifference test against Defendant Turn Key without identifying

specific Turn Key employees or agents who allegedly acted with the culpable state of mind and

conscious disregard of Holland’s serious medical needs because as a corporation, Turn Key is

incapable of possessing the requisite state of mind. See Id.

        Here, Plaintiff has not alleged sufficient facts to show that any Turn Key employees possessed

the requisite state of mind to sustain a deliberate indifference claim. In his First Amended Petition,

Plaintiff largely engages in global criticism of Defendant Turn Key, without identifying any particular

Turn Key provider who is alleged to have had knowledge of Holland’s condition and disregarded the

same. (See, e.g. Doc. 2-54, p. 9, ¶ 35 (“Turn Key Employees responsible for Floyd [Holland] during

this time routinely and systematically disregarded his medical needs”)). Such conclusory allegations

fail to delineate with any degree of specificity the actual conduct that would amount to deliberate



                                                     8
indifference on the part any particular Turn Key provider.

        Federal courts have dismissed cases with conclusory allegations such as those made by

Plaintiff, and the U.S. Supreme Court has specifically condemned such threadbare statements

masquerading as purported facts. Ashcroft, 556 U.S. at 678 (“[t]hreadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice”); see also Riddle v.

Mondragon, 83 F.3d 1197 (10th Cir. 1996) (affirming dismissal of the plaintiff’s inadequate medical

care claim because the plaintiff’s conclusory allegations did not rise to the level of deliberate

indifference).

        Plaintiff’s other well pleaded allegations actually negate his conclusory claims of Turn Key’s

deliberate indifference. The alleged actions of a Turn Key employee identified by Plaintiff only as

“Turn Key LPN” reflect prompt response to Holland’s alleged fall injury. (See Doc. 2-54, p. 7, ¶ 22)

(Turn Key LPN providing an ice pack to Holland to treat his pain and charting his condition). The

alleged actions of Turn Key nurse Janes demonstrate that she assessed Holland’s medical condition at

intake and recorded his vitals and medical history. (See Doc. 2-54, ¶ 18). There is no indication that

either Turn Key LPN or Nurse Janes deliberately disregarded Holland’s medical needs. On the

contrary, Plaintiff’s allegations cited herein indicate that Holland was promptly assessed and treated

by Turn Key providers.

        Therefore, Plaintiff has failed to plead sufficient facts to establish either the objective or the

subjective prong of the deliberate indifference test. Accordingly, Plaintiff’s deliberate indifference

claim against Defendant Turn Key should be dismissed, pursuant to the Federal Rule of Civil

Procedure 12(b)(6).

    2. Plaintiff has failed to allege facts sufficient to state a constitutional claim against
       Defendant Turn Key based on the theory of municipal liability.

        The United States Supreme Court has consistently rejected respondeat superior as the basis


                                                    9
for liability under § 1983. Monell v. N.Y.C. Dept. of Soc. Serv., 436 U.S. 658, 691 (1978). “[T]he

Supreme Court has long held that municipalities are not liable for the constitutional torts of their

employees merely on a respondeat superior basis. Instead, ‘municipalities are only liable for

constitutional violations that they have directly caused.’” Dodds v. Richardson, 614 F.3d 1185, 1208

(10th Cir. 2010), quoting Monell, 436 U.S. at 691. Thus, a municipality can be held liable under

§ 1983 only if it has an “official policy of some nature” that “’causes’ an employee to violate another’s

constitutional rights.” Monell, 436 U.S. at 691-92.

          While the Supreme Court has applied Monell to municipalities, the Circuit Courts have

routinely applied Monell theory of municipal liability to private entities that are sued under § 1983.

See Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216, n. 13 (10th Cir. 2003) (holding that Monell’s

municipal liability theory applies equally to private entities acting under the color of state law).

Accordingly, private corporations may not be held liable under § 1983 based upon respondeat

superior, but may only be held liable where their policies caused a constitutional violation.” Dubbs,

336 F.3d at 1216. Thus, to maintain a viable § 1983 claim against Turn Key, Plaintiff must allege

sufficient facts under the theory of municipal liability. See Monell, 436 U.S. 658; see also Dubbs, 336

F.3d 1194. Defendant Turn Key submits that Plaintiff has failed to do so.

          The municipal liability theory requires that plaintiff prove the existence of a “municipal policy

or custom,” and a “direct causal link between a municipal policy or custom and the alleged

constitutional deprivation.” Canton v. Harris, 489 U.S. 378, 385 (1989); see also Monell, 436 U.S. at

694 (holding that liability attaches under § 1983 only when the execution of government’s policy or

custom inflicts the injury). Further, “a municipality can be liable under § 1983 only where its policies

are the ‘moving force [behind] the constitutional violation.’” Canton, 489 U.S. at 388-89 (emphasis

added).



                                                     10
        Municipal theory of liability requires that the municipality or governmental body be the final

official policymaker. Dodds, 614 F.3d at 1202. In particular, the U.S. Supreme Court has stated that

“it is when execution of a government’s policy or custom, whether by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as

an entity is responsible under § 1983.” Monell, 436 U.S. at 694. The Court further clarified that “only

those municipal officials who have ‘final policymaking authority’ may by their actions subject the

government to § 1983 liability.” City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988), citing

Pembaur v. Cincinnati, 475 U.S. 469, 483 (1986).

        The question of “whether an official had final policymaking authority is a question of state

law.” Pembaur, 475 U.S. at 483. Under Oklahoma law, that role belongs to the County Sheriff. See

Okla. Stat. tit. 57, § 52 (“It shall be the duty of the sheriff of each county to provide bed, clothing,

washing, board and medical care when required, and all necessities for the comfort and welfare of

prisoners”) (emphasis added). Further, the County Sheriff has the final decision-making and policy-

making authority in all aspects of the jail operation as a matter of law. See Okla. Stat. tit. 57, § 47

(“[t]he sheriff . . . shall have charge of the county jail of his county”). Plaintiff himself admits that Bret

Bowling, the elected Sheriff of Creek County, was the final policymaker for the Creek County

Detention Center (CCDC). (See Doc. 2-54, p. 4, ¶ 7). Since Turn Key is not the official policymaker

of Creek County jail, it cannot be held liable under the theory of municipal liability for any alleged

constitutional violations arising out of jail policies. See Dodds, 614 F.3d at 1202. Therefore, Plaintiff’s

allegations that Turn Key is liable for Holland’s damages resulting from enforcing a jail policy must

fail as a matter of law. (See Doc. 2-54, ¶¶ 57-58).

        More importantly, Plaintiff has not sufficiently identified any “deliberately indifferent”

policies, practices, and/or customs that were allegedly promulgated, implemented, and followed



                                                      11
by Defendant Turn Key. In his First Amended Petition, Plaintiff makes a single vague reference

to Turn Key’s “policies that . . . served as the moving force behind the deprivations that caused

the injuries and damages to Floyd Holland.” (Doc. 2-54, p. 16, ¶ 71). However, Plaintiff utterly

fails to sufficiently identify or describe any such policies allegedly promulgated, implemented and

followed by Turn Key.

        In order to state a valid § 1983 claim against Defendant Turn Key, Plaintiff must allege

facts sufficient to show that Turn Key implemented and followed a specific policy or custom that

caused the alleged constitutional deprivation. See Monell, 436 U.S. at 694. Even if, assuming

arguendo, Plaintiff had sufficiently identified such Turn Key policies in his First Amended Petition,

which is denied, Plaintiff still must allege “the specific treatments or care that [Holland] was denied as

a result of the [alleged] practices,” in order to sufficiently allege causation for the purposes of municipal

liability. Prince, 2019 WL 238153, at *10. Monell has stressed the importance of the “causation”

element for municipal liability in stating that “Congress did not intend § 1983 liability to attach where

such causation was absent.” Monell, 436 U.S. at 692.

        Here, Plaintiff has failed to establish the required element of causation. Plaintiff’s vague and

conclusory reference to alleged Turn Key policies, without more, is insufficient to establish causation

for the purposes of municipal liability as it fails to directly link a specific policy with the constitutional

injury alleged. Canton, 489 U.S. at 385 (requiring a “direct causal link between a municipal policy or

custom and the alleged constitutional deprivation”); see also Monell, 436 U.S. at 694.

        In his First Amended Petition, Plaintiff identifies neither the manner nor the timing of

Holland’s death with respect to his stay at the Creek County jail. Consequently, Plaintiff cannot

establish the causal link between the alleged acts and omissions of Turn Key providers and Holland’s

passing. In the same manner, Plaintiff does not explain how the alleged unidentified Turn Key policies



                                                     12
caused the purported constitutional deprivation allegedly suffered by Holland or served as the moving

force behind it, as required under the municipal liability theory. See Canton, 489 U.S. at 388-89 (“a

municipality can be liable under § 1983 only where its policies are the ‘moving force [behind] the

constitutional violation’”). As Plaintiff has failed to allege sufficient facts to link a specific Turn Key

policy and the alleged constitutional violation, Plaintiff has failed to state a plausible claim for relief

under the municipal liability theory.

        Accordingly, Defendant Turn Key cannot be found liable under § 1983 based on that theory,

and Plaintiff’s § 1983 claims against Defendant Turn Key should thus be dismissed, pursuant to the

Federal Rule of Civil Procedure 12(b)(6).

    3. Defendant Turn Key is not liable on Plaintiff’s claims of deliberately indifferent
       training and supervision.

        Under the theory of municipal liability, a municipality may be liable for the failure to

train or supervise its employees only if “that failure results from ‘deliberate indifference’ to the

injuries that may be caused.” Bryson v. City of Oklahoma City, 627 F.3d 784 (10th Cir. 2010).

As set forth by the U.S. Supreme Court in Canton, 489 U.S. 378, in order to maintain an action

for failure to adequately train, Plaintiff must identify a particular deficiency in Defendant Turn

Key’s training program and establish a causal link between the identified training deficiency and

Holland’s alleged constitutional injury. See Id. at 391 (“the identified deficiency in the

[defendant’s] training program must be closely related to the ultimate injury”). Here, Plaintiff

completely fails to identify any specific deficiency in Turn Key’s training program.

        With respect to medical personnel, the only Turn Key employees identified by Plaintiff

in his First Amended Petition are “Nurse Janes” and “Turn Key LPN.” (See Doc. 2-54).

However, Plaintiff makes no specific allegations as to the manner in which either Nurse Janes

or Turn Key LPN were inadequately trained. Further, Plaintiff alleges no facts to demonstrate


                                                    13
how the alleged unspecified deficiency in Turn Key training program may have resulted in a

violation of Holland’s constitutional rights. Plaintiff’s conclusory global assertion that Turn

Key’s “inadequate supervision and staffing, inadequate training, and policies . . . served as the

moving force behind [Holland’s] deprivations” is woefully insufficient to establish deliberate

indifference by Turn Key in the training and supervision of its employees. (Doc. 2-54, p. 16, ¶

71).

        Here, Plaintiff not only fails to identify a particular inadequacy in Turn Key’s training,

he also fails to establish how that particular inadequacy directly caused the alleged denial of

medical care suffered by Holland. See Canton, 489 U.S. at 391. Finally, “municipal liability

based on a policy of inadequate training requires proof of the municipality’s ‘deliberate

indifference’ to its inhabitants – i.e. the failure to train must ‘reflect a “deliberate” or “conscious”

choice by a municipality.’” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998). Here,

Plaintiff does not allege any facts that would allow a reasonable inference that the alleged failure

to provide adequate training and/or supervision to Nurse Janes, Turn Key LPN and/or other Turn

Key employees resulted from Turn Key’s deliberate indifference to Creek County inmates,

including Holland.

        Therefore, Plaintiff has wholly failed to plead facts sufficient to establish a claim for

municipal liability against Turn Key for the alleged failure to train and/or supervise its employees.

“As our precedent makes clear, proving that a municipality itself actually caused a constitutional

violation by failing to train the offending employee presents ‘difficult problems of proof,’ and we

must adhere to a ‘stringent standard of fault,’ lest municipal liability under § 1983 collapse into

respondeat superior.” Connick, 563 U.S. at 70; and Canton, 489 U.S. at 391-392. Accordingly,

Plaintiff’s claim of deliberately indifferent training and supervision against Defendant Turn Key



                                                  14
 should be dismissed, pursuant to Fed. R. Civ. P. 12(b)(6).

    4.     Any claim against Defendant Turn Key for punitive damages under § 1983 should
           be dismissed.

         Based on the foregoing arguments, Defendant Turn Key asserts that it cannot be held liable

under § 1983 in this case. Should this Court, nevertheless, allow this matter to proceed against

Defendant Turn Key based on any of the alleged § 1983 claims, Plaintiff may not then seek punitive

damages, as punitive damages are not available against a municipality on a claim brought under § 1983.

See City of Newport v. Fact Concerts, Inc., 433 U.S. 247, 271 (1981); see also Butcher v. City of

McAlester, 956 F.2d 973, 976 (10th Cir. 1992). Although Defendant Turn Key is not a municipality

for the purposes of liability under § 1983, if Plaintiff is permitted to pursue a cause of action against

Defendant Turn Key under the theory of municipal liability, he cannot assert punitive damages

against Defendant Turn Key as a matter of law. Accordingly, any claim for punitive damages based on

the theory of municipal lability must be dismissed as to Defendant Turn Key.

                                             CONCLUSION

         Plaintiff's § 1983 claims against Defendant Turn Key should be dismissed pursuant to the

Federal Rule of Civil Procedure 12(b)(6) as Plaintiff has failed to state a claim upon which relief

can be granted against Defendant Turn Key under federal law.

         WHEREFORE, Defendant Turn Key Health Clinics, LLC respectfully prays that this Court

grant its motion to dismiss all claims against it and for all other relief that is just and equitable.




                                                    15
                                             Respectfully submitted,

                                             s/ Paulina Thompson
                                             SEAN SNIDER, OBA #22307
                                             PAULINA THOMPSON, OBA #31736
                                             JOHNSON, HANAN, VOSLER,
                                             HAWTHORNE & SNIDER
                                             9801 N. Broadway Extension
                                             Oklahoma City, OK 73114
                                             Telephone: (405) 232-6100
                                             Facsimile: (405) 232-6105
                                             E-Mail: ssnider@johnsonhanan.com
                                             E-Mail: pthompson@johnsonhanan.com
                                             Attorneys for Defendant Turn Key Health Clinics,
                                             LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I electronically transmitted the foregoing
document to the Clerk of this Court using the ECF System for filing and transmittal of a Notice of
Electronic Filing to the following ECF registrants:

J. Spencer Bryan              jsbryan@bryanterrill.com
Steven J. Terrill             sjterrill@bryanterrill.com



                                                    s/ Paulina Thompson
                                                    Paulina Thompson




                                               16
